Citation Nr: 0805953	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-28 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for paranoid schizophrenia with anxiety reaction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.

The veteran presented testimony before the undersigned 
Veterans Law Judge at a video conference hearing in December 
2007.  A transcript of this hearing has been associated with 
the veteran's VA claims folder.  

The veteran has raised the issue of an increased rating for 
his service-connected paroxysmal tachycardia, as indicated 
from his January 2003 lay statement.  This issue is referred 
back to the RO.


FINDINGS OF FACT

1.  In a July 2003 decision, the Board determined that new 
and material evidence had not been received to reopen a claim 
of entitlement to service connection for schizophrenia. 
 
2. Evidence submitted since the July 2003 Board decision does 
not raise a reasonable possibility of substantiating the 
claim on the merits. 


CONCLUSION OF LAW

The July 2003 Board decision is final.  Evidence received 
since the July 2003 Board decision is not new and material 
and the veteran's claim of entitlement to service connection 
for paranoid schizophrenia with anxiety reaction is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104, 7105 (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflect that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
April 2005.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, such notification was provided in June 
2006 and November 2007 letters.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  Specifically, the RO attempted to 
obtain records from the VA for treatment that allegedly 
occurred in 1968; however, the VA Medical Center in 
Washington, D.C. replied with "no such treatment records 
existed at that facility."

In summary, all relevant facts have been properly developed 
with regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  New and Material Evidence

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in March 2005.  Therefore, the current version of 
the law, which is set forth in the following paragraph, is 
applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

III.  Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 
 
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 
 
Also, certain chronic diseases including organic neurological 
disorders may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

IV.  Paranoid Schizophrenia

By a decision in August 1976, the RO denied the veteran's 
claim for service connection for a nervous condition 
("psychotic disorder to include schizophrenia with anxiety 
reaction") on the basis that the condition was not due to 
disease or injury that was incurred in or aggravated by 
service.  The veteran did not file an appeal of that 
decision.  Thereafter, by decisions in November 2002, April 
2003, and July 2003, the RO denied the veteran's application 
to reopen his claim for service connection for schizophrenia. 
 
In August 2005, the veteran sought to reopen his claim. 
 
As explained above, the present inquiry is whether any of the 
newly received evidence raises a reasonable possibility of 
substantiating the claim, namely, whether such evidence 
suggests that the veteran's preexisting psychiatric condition 
was aggravated in service. 
 
The evidence added to the record since the 2003 Board 
decision consists of private treatment records from Western 
Psychiatric Beaver Valley Mental Health Service dated January 
1996 to March 2005, a February 2005 lay statement, a July 
2006 explanation of benefits, and an August 2006 lay 
statement.  While the above cited evidence may be considered 
"new" in that it was not of record at the time of the 2003 
Board decision, it is not "material" because it does not 
show that the veteran's preexisting schizophrenia was 
aggravated in service.  On the contrary, the evidence merely 
reflects past and current treatment of schizophrenia without 
any indication that the condition was aggravated in service.  
In this regard, the Court has held that medical evidence 
which merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994).  Therefore, this evidence does 
not raise a reasonable possibility of substantiating the 
claim. 
 
In a December 2007 hearing, the veteran testified that the 
onset of schizophrenia occurred while he was in service.  
Specifically, he testified that he started experiencing 
symptoms (hallucinations) of schizophrenia in 1961, when he 
collapsed due to shortness of breath.  He mentioned that he 
was diagnosed with schizophrenia 4 to 5 years after service.

With respect to the veteran's own statements on file in 
support of his claim, these are essentially reiterations of 
similar contentions raised in 2003 and are therefore not new.  
It is now well-established that a layperson without medical 
training, such as the veteran, is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108." 
 
Consequently, because there is no competent medical evidence 
that the veteran's psychotic disorder to include 
schizophrenia with anxiety reaction was aggravated in 
service, the new evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 
 
The evidence which has been presented since July 2003 does 
not raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156 (2006).  Therefore, the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for schizophrenia with 
anxiety reaction is unsuccessful.  The recently submitted 
evidence not being both new and material, the claim of 
service connection for schizophrenia is not reopened and the 
benefit sought on appeal remains denied. 
 




ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for paranoid schizophrenia with anxiety reaction.  
The claim remains denied. 





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


